DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                                                                                                         Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.
 
Response to Arguments
Applicant’s arguments have been fully considered but are moot because the arguments relate solely to newly added limitations addressed in instant Office Action with previously applied references.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 14, line 4 recites in part “….transmit the preamble not as the system information request…”. The Examiner failed to find support for the above in the Specification.
Regarding claim 22, line 4 recites in part “….transmit the preamble not as the system information request…”. The Examiner failed to find support for the above in the Specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 13, line 11 recites in part “…..or transmit the message…..”. Shouldn’t it be “…..or to transmit the message…..”. 
Line 12 recites in part “…..as the system information request…..”. Since there is an “or” between, shouldn’t the above be “as a system information request”?
Regarding claims 14 and 20, these claims depend on claim 13 and thus are rejected on the same basis as provided for claim 13 above. Furthermore, some of the dependent claims have their own indefiniteness issues as discussed below.
Regarding claim 14, line 4 recites in part “….transmit the preamble not as the system information request…”. It is unclear as to what is meant here. Is this preamble the same as in the independent claim 13 or is this meant to be a different preamble?

(Examiner’s Note: Note that there are many 112(b) issues in the remainder of the claims. The Applicant is required to identify those and make appropriate corrections. In addition, lack of art rejection should not be considered as allowable subject matter).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soriaga et. al. (US 2016/0270013, Soriaga hereinafter) in view of BRISMAR et. al. (US 2015/0382284, Brismar hereinafter) and further in view of Wong et. al. (US 20160269163 A1, Wong hereinafter).

Soriaga discloses “DISCOVERY AND SYNCHRONIZATION CHANNELS FOR USER-TRACKING ZONES IN A CELLULAR NETWORK” (Title), wherein “a method of wireless communication includes receiving a SFN synchronization channel at a UE, wherein the synchronization channel includes a reference sequence and an encoded payload, synchronizing timing at the UE using the reference sequence, decoding the encoded payload to obtain at least a format for a system information transmission request and a resource allocation for the system information transmission request, and transmitting the system information transmission request to a zone node based on information obtained in the synchronization channel, wherein the system information transmission request is transmitted according to the resource allocation” [0010].

Soriaga’s disclosure comprises the following:

Regarding claim 13, A terminal apparatus (e.g. Fig. 10, apparatus 1015), comprising:
a receiver (e.g. “The apparatus 1015 may include a receiver 1010, a UE wireless communication manager 1020-a, and a transmitter 1030“ [0155]) configured to receive non-demand system information (SI) and on-demand SI (e.g. Fig. 6,  “Nodes 501-504 broadcast periodic SFN sync signals 600, 605, and 606, which provides enough information for a UE, such as UE 500, to synchronize timing with nodes 501-504, to determine if UE 500 has changed zones, whether system information has changed, and where to send a SIB transmission request, such as SIB transmission request 601“ [0095], which SFN sync signal is considered as the non-demand SI. Moreover, “With "zero" broadcast, nodes do not systematically and periodically broadcast extensive SIB data regardless of UE traffic. Instead, the network can employ an on-demand system information block (SIB), in which SIB data is only unicast to a UE in response to a signal from the UE requesting such SIB transmission” [0085], which signal from UE requesting SIB data is considered as the system information request. Furthermore, “UE 500 detects SFN sync signal 600 and determines either that it has entered into a new zone with nodes 501-504 or that system information within the zone of nodes 501-504 has changed. UE 500 transmits SIB transmission request 601. In some instances, when the UE 500 determines that it is entering a new zone, SIB transmission request 601 can include a request for master system information, which may include information on various services of interest. Alternatively or in addition, SIB transmission request 601 may include a request for master system information when the UE 500 determines, through SFN sync signal 600, that the system information has changed. One of nodes 501-504 responds with SIB transmission 602, which includes the specific information requested in SIB transmission request 601 (e.g., master system information, information on various available services, etc.)” [0096], which SIB transmission 602 is considered as the on-demand SI), and
a transmitter (e.g. aforesaid transmitter 1030) configured to transmit a message (e.g. aforesaid SIB transmission request 601 is considered as the message for system information request. Moreover, “Nodes 501-504 will continue to transmit SFN sync signals 605, 606. However, if UE 500 determines that it remains in the same zone or that no system information has changed since the system information communicated in SIB transmission 602, UE 500, at 603, will not transmit another SIB transmit request and, at 604, one of nodes 501-504 will not transmit another SIB or other such service information” [0097]), wherein
the transmitter is further configured to determine, in accordance with the non-demand SI (e.g. aforesaid “transmitting the system information transmission request to a zone node based on information obtained in the synchronization channel”),  to transmit the message as a system information request (e.g. aforesaid SIB transmission request 601. Note that the transmitter has to determine the transmission of the system information request message in accordance with the received non-demand SI before it can transmit the message), the system information request being to request transmission of the on-demand SI (e.g. aforesaid SIB transmission 602 as a response to SIB  transmission request 601).  

It is noted that while disclosing transmitting system information request to request transmission of the on-demand SI, Soriaga is silent about a transmitter configured to transmit a preamble, and determine, in accordance with the non-demand SI, whether to transmit the preamble as a system information request or transmit the message as the system information request, which however had been known in the art before the effective filing date of the claimed invention as shown by Brismar in a disclosure “Extended System Information Distribution Mechanisms” (Title), wherein “When the UE needs to read SI that is distributed on demand, the UE may send an SI distribution request on the uplink. In one preferred embodiment, this message may be transmitted on the Random Access Channel (RACH) channel, in another preferred embodiment this message is transmitted on the E-DCH channel…..the SI distribution request will not be forwarded to the RNC, as would normal RACH/E-DCH data” [0160], which SI distribution request is considered as system information request, the SI that is distributed on demand is considered as the on-demand SI and the RACH is associated with PRACH. Thus the system information request is to request transmission of the on-demand SI. Furthermore, “The SI distribution request can be a specific preamble, using a specific signature and/or access slot. In that case, the existence of such a preamble is an indication that this is a SI distribution request. Another possibility is to let the SI distribution request be part of the RACH/E-DCH message payload. When RACH is used, the MAC PDU transferred in the RACH transport block has the form outlined in FIG. 7 and FIG. 8. In one preferred embodiment, the two first bits in the detected RACH message transport block may be used to convey a SI distribution request” [0161]-[0163], which SI distribution request as a part of the RACH message is considered as the message and thus there are two ways of transmitting the system information request – as the specific preamble or as the message. Note that before the UE sends the system information request as a specific preamble or a message, it must determine whether to use the preamble or the message as the system information request. 
Therefore, it would have been obvious to combine the method of transmission of the system information request to request transmission of the on-demand SI of Soriaga with the method of transmission of the system information request of Brismar so that “the system information capacity is increased while maintaining backwards compatibility for existing UEs” [0206].
It is noted further that while disclosing transmitting a message, Soriaga in view of Brismar is silent about transmit a preamble on a Physical Random Access Channel (PRACH), and transmit a message in accordance with information corresponding to the preamble, which however had been known in the art before the effective filing date of the claimed invention as shown by Wong in a disclosure “METHOD AND APPARATUS FOR IMPROVING RANDOM ACCESS PROCEDURE IN WIRELESS NETWORK” (Title), wherein “FIG. 1 illustrates a schematic view of message exchanges between a terminal and a base station during a random access procedure. It is noted that before initiating a random access procedure, an UE firstly monitors a synchronization signal (not shown in FIG. 1) from the base station to obtain downlink synchronization, and then receives broadcast signals, including system information. This procedure is shown by 100 in FIG. 1. The system information includes information about allocation of random access resource (referred to as RACH resource herein), namely, resource for transmitting a RACH preamble signal (called the first message or Message 1 herein), wherein this resource may be described with time, frequency and codewords of a preamble signal sequence. ….. The information about RACH resource allocation will be used by the terminal in step 101 to determine from where a RACH preamble signal is sent and/or determine a transmission format of the RACH preamble signal” [0049], which RACH resource is considered as the PRACH. Furthermore, “After correctly receiving the second message, the UE determines the transmission resource and/or format of the third message according to the indication in the second message, e.g., an indication about the transmission resource and/or transmission format for the third message, and transmits the third message to the base station at 103” [0067], which “third message” is considered as the message and this message is transmitted in accordance with the information received in a second message corresponding to transmitting the preamble.
Thus it would have been obvious to combine the method of transmission of the message of Soriaga in view of Brismar with that of Wong so that “the random access procedure to achieve random access without PDCCH scheduling” can be improved and “thereby improve the resource efficiency” [0034].

Regarding claim 15, A base station apparatus (e.g. Fig. 12, apparatus 1205) comprising:
a transmitter (e.g. “The apparatus 1205 may include a receiver 1210, a transmit/receive communication manager 1220-a, or a transmitter 1230” [0174]) configured to transmit non-demand System Information (SI) and on-demand SI, 
a receiver (e.g. aforesaid receiver 1210) configured to receive a preamble on a Physical Random Access Channel (PRACH),
the receiver configured to receive a message in accordance with information corresponding to the preamble, and
the non-demand SI is used for a terminal apparatus (e.g. Fig. 10, apparatus 1015) to determine to whether to transmit the preamble as a system information request or transmit the message as the system information request, the system information request being transmitted by the terminal apparatus to request transmission of the on-demand SI (e.g. Note that this claim is similar to claim 13 except that it is performed at the base station and since transmitting at the base station is equivalent to receiving at the UE, the same reasoning as applied to claim 13 applies here as well).

Regarding claim 17, A communication method used for a terminal apparatus, the method comprising:
receiving non-demand System Information (SI) and on-demand SI,
transmitting a preamble on a Physical Random Access Channel (PRACH),
transmitting a message in accordance with information corresponding to the preamble, and
determining, in accordance with the non-demand SI,  whether to transmit the preamble as a system information request or transmit the message as the system information request, the system information request being to request transmission of the on-demand SI (e.g. Note that this claim is similar to claim 13 except that it is a method claim and thus the same reasoning as applied to claim 13 applies here as well).

Regarding claim 18, A communication method used for a base station apparatus, the method comprising: 
transmitting non-demand System Information (SI) and on-demand SI,
receiving a preamble on a Physical Random Access Channel (PRACH),
receiving a message in accordance with information corresponding to the preamble, wherein
the non-demand SI is used for a terminal apparatus to determine whether to transmit the preamble as a system information request or transmit the message as the system information request, the system information request being transmitted by the terminal apparatus to request transmission of the on-demand SI (e.g. Note that this claim is similar to claim 15 except that it is a method claim and thus the same reasoning as applied to claim 15 applies here as well).

(Examiner’s Note: In addition to Wong as mentioned above, other references, e.g.  Kim et. al. (US 2012/0009963 A1, Lee et. al. (US 2016/0366704 A1) also discloses the claim limitations for which Wong was used).

Soriaga in view of Brismar and Wong further discloses the following (Note: unless mentioned otherwise references made below draw to Soriaga):

With respect to dependent claims:

Regarding claim 16, The base station apparatus according to claim 15, wherein 
the on-demand SI is transmitted in response to the system information request (e.g. Fig. 6 showing on-demand SI (SIB 602) transmitted in response to the SI request (SIB 601), and 
the non-demand SI is transmitted regardless of the system information request (e.g. Fig. 6 showing non-demand SI (SIB 600) is transmitted regardless of the SI request).

Regarding claim 19, The communication method according to claim 18, wherein
the on-demand SI is transmitted in response to the system information request, and 
the non-demand SI is transmitted regardless of the system information request (e.g. Note that this claim is similar to claim 16 except that it is a method claim and thus the same reasoning as applied to claim 16 applies here as well).

Regarding claim 20, The terminal apparatus according to claim 13, wherein
the non-demand SI includes information for indicating a type of the on-demand SI supported by a cell (e.g. “a multi-bit SFN sync signal may be transmitted that includes the zone ID, a time-frequency resource location, and an indication that identifies whether the system information has been updated. A time-frequency resource location may include designated frequency and slot location information” [0080], which time-frequency resource location is associated with the information for indicating the type of on-demand SI supported by the cell).

Regarding claim 21, The base station apparatus according to claim 15, wherein
the non-demand SI includes information for indicating a type of the on-demand SI supported by a cell (e.g. Note that this claim is similar to claim 20 except that it is performed at the base station and since what is transmitted at the base station is received at the UE, the same reasoning as applied to claim 20 applies here as well).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813.  The examiner can normally be reached on 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571 270 5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUMITRA GANGULY/Examiner, Art Unit 2411                                                                                                                                                                                                        
/JUNG H PARK/Primary Examiner, Art Unit 2411